office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b05 ------------ postn-120638-07 uilc date date third party communication none date of communication not applicable to richard bloom associate area_counsel large mid-size business from william a jackson chief branch income_tax accounting subject sec_1341 and oil gas royalties this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend taxpayer ---------------- production company ---------------------------------------------- lessor ---------------------- period -------------- period ----------------------------------------------- month --------------------- date1 -------------------------- date -------------------------- postn-120638-07 date ----------------------- year ------- a year period ------------------- atime --------------------------------------------------------------------------------------------------------- ----------------------------------------------------------------------------------------------------------- state a court ----------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------------------------ transshipment point ----------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------------------------ transshipment point ------------------------------------------------ shipment mode ---------------------------------------------------- shipment mode ----------------------------------- dollar_figurea ------------------------ dollar_figureb ---------------------- dollar_figurec ---------------------- market a -------------------------- market b ------------------------ issues do damages for underpaid oil royalties constitute a disgorgement of gross_income or an inventory cost recoverable through cost_of_goods_sold do damages which constitute additional costs of goods sold qualify for the tax benefits of sec_1341 conclusions more factual development is needed in this case if the damages for underpaid royalties were based on the net_proceeds that taxpayer received from the sale of the royalty oil then the damages constitute a disgorgement of gross_income otherwise the damages for underpaid royalties constitute an inventory cost recoverable through cost_of_goods_sold postn-120638-07 damages which constitute additional cost_of_goods_sold do not qualify for the tax benefits of sec_1341 facts taxpayer1 as well as others obtained oil_and_gas leases from lessor the first oil produced from the leased land for commercial purposes was delivered to transshipment point beginning during period hereafter oil or gas produced from the leases at issue will be referred to as lease oil or lease gas except for oil or gas unavoidably lost or used on the land for production and development the standard lease used in the leasing transactions provided for a percent royalty in amount or value of lease oil or gas produced lessor could take the royalty in_kind or value but opted to take the bulk of the royalty in value if lessor opted to take royalty in_kind the lease required the lessee to provide free storage for the lessor’s share of the oil for atime however the lease required the lessor to bear its share of the costs of dehydrating or cleaning any oil or gas taken in_kind the royalty in value clause required the lessee to pay lessor royalty based on the field market price or value at the well of all royalty oil or gas due on or before the last day of the calendar month following the month of production however pursuant to the price paragraph of the lease the field market price or value of royalty oil could not be less than the highest of the following three amounts the posted field price the price actually paid or agreed to be paid to taxpayer at the well by the purchaser of the oil if any or the prevailing price received by other producers in the field at the well for oil of like grade and gravity at the time such oil was removed from the land or run into storage because of certain legal restrictions on the disposition of the oil and physical challenges unique to the production and marketing of the oil produced no economically significant market developed for the oil at the field consequently there was no posted field price for the oil instead the lease oil was transported to and sold in various markets remote from the field from the beginning of commercial production both lessor and the various lessees recognized the existence of uncertainty regarding the proper method to calculate royalties pursuant to the value clause shortly after starting commercial production the various lessees and lessor entered into written agreements in which the parties recognized this uncertainty pursuant to these agreements the parties formally recognized that this uncertainty might eventually have to be resolved through litigation taxpayer consists of a consolidated_group of corporations that filed consolidated_returns for the taxable years at issue for the period covered by the settlement agreement it appears that various production company members of this group including their successors or predecessors or companies that subsequently became members of the group through corporate_reorganizations actually entered into the oil or gas leases at issue to simply the discussion unless the context requires otherwise we will refer to all the relevant production companies as taxpayer postn-120638-07 absent a consensual resolution in the meantime the parties agreed that the lessees would make and lessor would accept royalty amounts calculated by the lessees without any prejudice to the parties’ rights to have the royalty amounts subsequently adjusted for overpayments or underpayments together with interest in addition the parties agreed that an oil or gas lease would not be terminated for failure to make proper royalty payments prior to the resolution of the royalty issues so long as the lessee made royalty payments under the lease in good_faith in accordance with its legal position upon removal from the ground the lease oil is piped to facilities for treatment to remove certain gases water and various impurities after treatment the lease oil is piped to transshipment point the treatment and other costs in getting the oil from the wellhead to transshipment point are known as field costs from transshipment point the lease oil moves via shipment mode with the bulk of it being delivered to transshipment point from there the bulk of the oil moves by shipment mode to various remote markets where it is sold during the relevant period the netback price for the oil that is the actual selling_price for the oil less the costs to transport the oil to market differed among the various market sec_2 on date lessor filed a declaratory_judgment action in state a court naming various lessees as defendants including taxpayer the defendants seeking a declaratory_judgment regarding the proper method to compute lease oil royalties lessor’s complaint asserted that field costs should not be deducted from the value of oil in computing royalty amounts a position contrary to that of the lessees defendants asserted that royalties should be based on the price or value at the well a point at which the quality of the crude_oil had not been improved by the incurrence of any field costs assuming that field costs constituted an allowable deduction in calculating royalties lessor asserted that the lessees were improperly allocating or calculating such costs or were otherwise deducting costs that did not qualify as deductible field costs it appears that most of the field cost issues at least to the extent such costs relate to the production of oil were settled prior to execution of the primary settlement agreement discussed below subsequent to the filing of the original complaint additional lands leased by various lessees including taxpayer were brought into commercial production for which lessor was entitled to royalty payments during the a year period following the filing of the in a smoothly functioning free market in which no seller has a pricing advantage provided there are means to eliminate or greatly reduce the risk of adverse price changes or other risk factors during shipment from one market to another it would be expected that netback price differences in various markets for the same commodity would provide arbitrage opportunities see peter ellis jones oil a practical guide to the economics of world petroleum traders taking advantage of such opportunities would tend to eliminate the netback price differentials the documents we examined in preparing this chief_counsel_advice did not explain why these netback price differences existed for the lease oil however there appears to be general agreement that such differences did exist for the period at issue postn-120638-07 original complaint lessor filed several amended complaints therein in addition to various other assertions lessor claimed that the defendants had used improper values in computing lease oil royalties based on these assertions lessor asserted substantial claims against taxpayer and other lessees for underpaid lease oil royalties in addition asserting claims for exemplary damages lessor alleged that some of the defendants including taxpayer defrauded lessor by making intentional misrepresentations in its royalty reports regarding the true price or value of lease oil the defendants responded to these claims with denials of liability in addition the defendants asserted counterclaims against lessor for overpaid royalties the rationale for these counterclaims essentially was as follows the leases imposed no obligation on defendants to transport lease oil to locations remote from the point of production for marketing rather for royalty computation purposes lessor’s entitlement only extended to a portion of the value of the lease oil at the well by incurring costs to transport the oil and market it at remote locations the defendants incurred risk not born by lessor and used their expertise to enhance the value of the lease oil by amounts in excess of the cost incurred consequently lessor had been paid royalties based on an enhanced value to which it was not entitled recognizing the absence of a market for lease oil at the field both lessor and the defendants agreed that royalties had to be computed based on netback pricing the parties differed however as to methodology the parties agreed that the lease oil was being sold in various markets at different netback prices lessor contended that the proper netback price should be based on actual sales prices to third parties in the various markets in contrast the defendants advocated for a royalty value derived from the market yielding the lowest netback price in defendants’ view this price represented the market clearing price apparently under the theory that all of the oil could have been sold at that price under defendants theory to the extent they were able to sell lease oil at netback prices in excess of the market clearing price this added value was attributable to defendants’ efforts rather than to the intrinsic value of the lease oil consequently lessor was not entitled to any royalty based on this enhanced value and in fact had received royalties substantially in excess of amounts to which it was entitled during month lessor and taxpayer entered into a written settlement agreement effective date which resolved the bulk of the matters at issue in the litigation the settlement agreement required taxpayer to pay to lessor a total of dollar_figurea by date this amount consisted of dollar_figureb of net underpaid lease oil royalties for period plus net interest of dollar_figurec on the net underpaid lease oil royalties pursuant to the settlement agreement lessor also withdrew its fraud allegations against taxpayer and the parties agreed that no part of the liability extinguished by the settlement payment was attributable to fraud the ultimate question that must be addressed by this memorandum is whether taxpayer is entitled to the tax benefits of sec_1341 for making the dollar_figureb payment to lessor for underpaid royalties postn-120638-07 for each month of the period subject_to the litigation the settlement agreement sets forth royalty settlement values prior to any deduction for field costs for the crude_oil produced from a particular area two settlement values are listed for each month one value for market a and one value for market b in addition the settlement agreement lists the barrels of crude_oil placed in the respective markets each month from each producing area the settlement amount for a given month for a particular producing area equals the weighted average of the market a and market b settlement values weighted according to the amount of oil placed in each market the royalty amount that would have been due based on the settlement values is compared to the royalty actually paid to determine if there was a royalty overpayment or underpayment for a producing area for a particular month the settlement agreement then provides for an interest charge to taxpayer for royalty underpayments or interest credits for royalty overpayments in determining the net amount of settlement due for the post-settlement period the settlement agreement provides a detailed method for determining the values of the crude lease oil in the various markets in which the oil is sold in contrast although the settlement agreement provides numerical detail regarding the computation of the settlement amount the agreement does not specify the method used to determine the market a and market b royalty settlement values law and analysis whether taxpayer qualifies for the tax benefits of sec_1341 for the settlement payments it made to lessor excluding interest constitutes the ultimate issue to be resolved sec_1341 allows a taxpayer to pay the lesser_of the normal income_tax for the year in which excess income is restored by the taxpayer with a deduction for the amount restored or a tax computed with a reduction in the amount that the tax for the year in which the taxpayer received the excess income would have been decreased if the amount restored had been excluded from income in that year to qualify for the tax benefits of sec_1341 the taxpayer must satisfy the following three requirements of sec_1341 a the taxpayer must have included an item in gross_income for a prior taxable_year or years because it appeared that the taxpayer had an unrestricted right to the item a a deduction must be allowable to the taxpayer for the current taxable_year because it was established after the close of the taxable_year or years of income inclusion that the taxpayer did not have an unrestricted right to the item or portion thereof and a the amount of the deduction must exceed dollar_figure postn-120638-07 even if a deduction satisfies the requirements of sec_1341 - that deduction does not qualify for the tax benefits of sec_1341 if the inventory rule_of sec_1341 applies with an exception not relevant here the inventory rule denies the tax benefits of sec_1341 to any deduction allowable with respect to an item which was included in gross_income by reason of the sale_or_other_disposition of stock_in_trade inventory or other_property held primarily_for_sale_to_customers in the ordinary course of the taxpayer’s trade_or_business part i- ordinary deduction inventory cost or splitting of gross_income initially the crucial questions in this case require determining whether the payments at issue constitute a deduction for a trade_or_business expense for which the taxpayer was liable in one or more prior taxable years an additional inventory cost or a disgorgement of an amount previously included in gross_income expenditures falling into the first category clearly do not qualify for the tax benefits of sec_1341 such amounts do not constitute disgorgements of amounts previously included in gross_income as required by the statute see eg 647_fsupp_1083 e d cal aff’d 820_f2d_1227 9th cir deduction to reimburse others for taxpayer’s share of expenses mistakenly borne by them in prior taxable years did not qualify for sec_1341 330_fsupp_975 n d ind deduction in current taxable_year for employee’s salary underpaid in prior taxable years did not qualify for sec_1341 likewise as discussed in more detail in part ii of this memorandum notwithstanding some contrary authority the service takes the position that sec_1341 does not apply to additional inventory costs on the other hand if the royalty agreement provides for a division of the gross_income from the sale of the crude_oil between taxpayer and lessor sec_1341 applies to damages for underpaid royalties if the other substantive requirements of the statute are met sec_162 provides a deduction for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business these expenses include rentals or other_payments required to be made as a condition to the continued use or possession for purposes of the trade_or_business of property to which the taxpayer has not taken or is not taking title or in which he has no equity sec_162 if oil_and_gas royalty payments simply constitute a rental charge for the right to use lessor’s land it follows that damages for underpaid royalties are not a disgorgement of gross_income as required by sec_1341 black’s law dictionary 8th ed defines rent in part as consideration paid usu periodic for the use or occupancy of property some cases have analogized lessee a authorities treating royalties like rents postn-120638-07 payments to lessors pursuant to oil_and_gas leases to rent see eg 287_us_103 328_us_25 mobil oil corp v federal power commission f p c rev’d 463_f2d_256 d c cir cert_denied 406_us_976 in mobil oil the court dealt with the question of whether pursuant to the natural_gas act nga the federal power commission fpc had jurisdiction to regulate the amount of royalties paid to lessors by lessees pursuant to leases for the extraction of natural_gas for the fpc to have jurisdiction the lessors had to be engaged in the sale in interstate commerce of natural_gas for resale owners of royalty interests asserting that the fpc had no power to regulate royalties contended that a mineral lease constitutes a simple transaction in real_estate and in no way constitutes a sale in interstate commerce by the landowner they argued that the royalty payment comprises only a small part of the lease which in fact constitutes only a rental of the land for various considerations the fpc rejected these arguments finding that the royalty owners retained a percentage economic_interest in the gas sold in interstate sales the fpc concluded that the royalty_owner had joined the other interest owners in such sales therefore the fpc had jurisdiction under the nga to regulate royalty rates on appeal the united_states court_of_appeals for the district of columbia circuit reversed the fpc the court quoted burnet v harmel for the principle that payments by lessees to lessors under mining leases do not constitute a conversion of capital as upon a sale of capital assets but instead constitute income to the lessor like payments of rent the court concluded that the royalty_owner neither under state law conceptions nor in common parlance would be considered to be engaged in any sale of gas the court noted that all possessory interests to the extracted gas vested in the lessee upon its extraction4 the court apparently accepted the lessors’ arguments that they could not be engaged in the sale of the gas because they had no gas to sell in the court’ sec_3 after reviewing relevant prior authority the burnet court stated these cases established for purposes of defining income in a tax measured by it that payments by lessees to lessors under mining leases were not a conversion of capital as upon a sale of capital assets but were income to the lessor like payments of rent u s pincite state legislatures and courts have adopted divergent views regarding the proper characterization of property interests in the context of oil_and_gas_properties however where a lease provides for royalty to the lessor based on a percentage of market_value market price or proceeds it is generally held that title to the severed mineral is vested in the lessee see richard w heminingway law of oil and ga sec_61 3d ed postn-120638-07 view retention of an economic_interest in gas did not qualify the lessors as sellers of natural_gas for purposes of the nga5 while the lease by the landowner provides for a royalty in the event of the discovery and sale of gas typically he has no control_over any incident of such sale either as to the quantity to be sold the price to be paid the identity of the purchaser or whether it shall be sold in interstate or intrastate commerce to refer to the royalty_owner as engaging in the sale is to depart from the common understanding of the words used the commission’s approach was this that when a landowner executes a ‘proceeds’ or ‘value’ lease ‘he has contracted to retain an economic_interest in interstate sales by the producer ’ and ‘has joined the other interest owners in such sales and he has become a seller of natural_gas ’ but an economic_interest in the proceeds of a sale unaccompanied by authority to determine the incidents of the sale does not make one a seller the developer of a shopping center does not become a seller of food because he leases to a supermarket on percentage rental terms nor does the lessor become a seller of an article merely because the article was produced on or from the land that he leased an owner of farmland leased to a farming tenant does not become a seller of produce raised because his rent may be a fraction of the price received for the crops an owner of a mine leased to an operator does not become a seller of the ore produced because the stipulated compensation_for the lease is a fixed fraction of the price received for the ore produced f 2d pincite in the above quote the court focuses on the lessors’ status or lack thereof as sellers of natural_gas nevertheless the court appears to equate the payment of mineral royalties to the payment of percentage rents in other contexts if for federal_income_tax purposes the payment of oil royalties constitutes payment of rent for_the_use_of property damages for underpaid royalties cannot qualify for the tax benefits of sec_1341 this would be true regardless of whether such rents constitute amounts immediately deductible under sec_162 see cal-farm and first national bank of elkhart county or as discussed in part ii below whether such payments constitute a production cost that must be treated as an inventory cost under sec_263a or sec_1_471-11 for pre- sec_263a taxable years consequently assuming that the royalties should be treated as rents for all federal_income_tax purposes it is not necessary for us to address the immediately deductible inventory cost issue here b percentage_depletion statute legislative_history and regulation sec_5 the court indicated in footnote of the opinion that it was not addressing the case of a landowner taking a share of the gas in_kind and then selling it postn-120638-07 sec_61 generally provides that gross_income means all income from whatever source derived including but not limited to fifteen specifically enumerated items among the specifically enumerated items are gross_income derived from business gains derived from dealings in property and royalties when congress repealed the percentage_depletion deduction for oil for integrated oil companies in the tax reduction act of and for most of the taxable years during which the royalty underpayments occurred sec_613 provided in part in the case of the mines wells and other natural deposits listed in subsection b the allowance for depletion under sec_611 shall be the percentage specified in subsection b of the gross_income_from_the_property excluding from such gross_income an amount equal to an amount equal to any rents or royalties_paid_or_incurred by the taxpayer in respect of the property such allowance shall not exceed percent of the taxpayer’s taxable_income_from_the_property computed without allowance for depletion in no case shall the allowance for depletion under sec_611 be less than it would be if cost_depletion were used this language providing for the exclusion of gross_income_from_the_property for any rents or royalties_paid_or_incurred by the taxpayer traces its origins to the revenue act of in the revenue act of because of myriad problems encountered in applying discovery value depletion congress replaced that method of depletion for oil_and_gas with depletion equal to a flat percentage of the gross_income percentage_depletion derived from the oil or gas extracted from the property the act contained no language specifically directing that a taxpayer in computing the taxpayer’s percentage_depletion deduction exclude from gross_income_from_the_property rents or royalties_paid_or_incurred by the taxpayer the act did however require in the case of leases for the depletion deduction to be equitably apportioned between the lessor and lessee sections a and a of the act the act placed the language providing for the actual percentage of gross_income to be used in calculating the depletion deduction as well as certain net_income limitations on that deduction in section c of the act a section other than those providing for equitable_apportionment of the deduction between lessors and lessees in helvering v 70_f2d_402 9th cir rev’d 293_us_312 the taxpayer produced and sold oil making the taxpayer liable for royalties in cash or kind the taxpayer argued that its gross_income from oil sales for purposes of predecessors to sec_61 equaled the entire gross_proceeds from such sales without reduction for royalties and that section c of the act itself provided for a percentage_depletion deduction without regard to the equitable_apportionment sections the taxpayer’s position would have allowed it to claim percentage_depletion on the entire proceeds from the sale of the oil as well as allowing the royalty owners to claim percentage_depletion on a total of one quarter of such proceeds postn-120638-07 the ninth circuit_court of appeals sided with the taxpayer first relying in part on 64_f2d_965 8th cir cert_denied 290_us_652 the court determined that the entire gross_proceeds from the oil sales constituted the taxpayer’s gross_income the ninth circuit concluded that the royalties that the taxpayer paid were deductions from that gross_income the court treated the royalties like rentals or other_payments required as a condition to the continued use of possession of the leased property f 2d pincite the court further found the taxpayer to be entitled to a percentage_depletion deduction based on the entire gross_income from the oil sales the supreme court reversed the court concluded that section c of the act provided no authority for a percentage_depletion deduction but simply provided the method for computing the deduction the court found actual authority for the deduction in those sections which also required an equitable_apportionment of the deduction between lessee and lessor the court concluded that for percentage_depletion purposes there was a single measure of gross_income_from_the_property namely the gross_income from the oil produced from the land and not all of the gross_income attributable to the land this was the case irrespective of whether the lessee paid the royalty in_kind or instead sold all the oil and paid the royalty in cash the court further found that the gross_income_from_the_property had to be apportioned among the lessee and lessor7 in accordance with the economic_interest of each in the oil the court did not specifically address the question of whether pursuant to predecessors of sec_61 the proceeds from the oil sales were also split between lessee and lessor or instead only constituted gross_income of the lessee in reaching its conclusion the ninth circuit found it significant that unlike prior acts the revenue act of specifically required the exclusion of rents or royalties_paid_or_incurred by a taxpayer from the taxpayer’s gross_income in computing the taxpayer’s percentage_depletion deduction in contrast the supreme court accepted the government’s argument that the language added in the act was merely clarifying in purpose and declaratory of the existing law as administered u s pincite the in comar oil pursuant to the terms of assignments of various oil_and_gas leases the assignee was required to make payments to the various assignors out of portions of the production of oil or gas from the assigned properties such payments being limited to specified maximum amounts the taxpayer the assignee contended that the amounts paid found to be overriding royalties by the eighth circuit should be excluded from its gross_income the eighth circuit rejected this argument finding amounts paid either as royalties or overriding royalties on oil_and_gas to be paid out of the gross_income of the payor as noted below the supreme court rejected this reasoning in 301_us_655 to simplify the discussion we are assuming a simple arrangement involving only one lessor entitled to royalties and a single lessee solely responsible for producing and selling the oil produced from the leased land in actual practice multiple parties may have production responsibilities and multiple parties may have economic interests in the oil entitling them to a portion of the percentage_depletion deduction however the same principal applies for percentage_depletion purposes there is one gross_income amount which much be apportioned among those parties for purposes of determining the amount of their percentage_depletion deduction postn-120638-07 act’s legislative_history provides no guidance regarding whether the splitting of gross_income between lessee and lessor for purposes of computing percentage_depletion also applies for purposes of sec_61 no definitive inferences may be drawn from sec_613’s language and the implementing regulations sec_1_613-2 and sec_1_613-3 regarding whether gross_income from the sale of oil or gas is split between the lessor and lessee for both sec_61 and percentage_depletion purposes in computing a taxpayer’s percentage_depletion deduction sec_613 requires gross_income_from_the_property to be computed by excluding from such gross_income an amount equal to any rents or royalties_paid_or_incurred by the taxpayer in respect of the property if gross_income from oil_and_gas sales is split between the lessee and lessor for sec_61 purposes arguably the language requiring the exclusion_from_gross_income of amounts of rents and royalties_paid_or_incurred by the taxpayer would be unnecessary there would seem to be no need to exclude for purposes of computing percentage_depletion rents or royalties_paid_or_incurred by the taxpayer if such amounts are not otherwise includable in the taxpayer’s sec_61 gross_income therefore one can argue that sec_613’s language supports the view that royalty payments do not constitute a division of gross_income between lessee and lessor this argument would be quite compelling if the amount for which the oil or gas were sold and the base for the computation of the royalties were always the same this is not always the case under sec_613 gross_income_from_the_property for percentage_depletion purposes may be a hypothetical gross_income based on what the crude_oil would have sold for if sold in the immediate_vicinity_of_the_well rather than the actual gross_income from the sale of the oil for example the lessee may refine the oil into finished products to sell or may transport and sell the crude_oil in a different market thus the lessee’s actual gross_income may be substantially different from the gross_income for sec_613 purposes it is the hypothetical gross_income reduced by rents and royalties paid that the lessee uses to calculate the depletion deduction thus this hypothetical gross_income only exists as a step in the computation of percentage_depletion it serves no other purpose therefore sec_613’s requirement to exclude rents or royalties from gross_income_from_the_property for percentage_depletion purposes does not give rise to a conclusive inference that there cannot also be a splitting of gross_income between lessee and lessor for sec_61 purposes income although sec_613’s language and implementing regulations provide no definitive answer to the question of whether gross_income for sec_61 purposes is split between the lessee and the lessor a rationale exists for such a split at least in certain circumstances namely the oil_and_gas lease rather than being a contract whereby the lessor simply compensates the lessee for_the_use_of the latter’s property actually c authorities supporting treatment of royalty payments as a splitting of gross postn-120638-07 constitutes a form of cooperative venture pursuant to which both the lessor and lessee recognize gross_income from the sales of their respective interests in the extracted resource in 6_bta_1287 aff’d 33_f2d_641 d c cir cert_denied 280_us_598 the board_of_tax_appeals confronted the question of whether bonuses paid to the taxpayer-lessors to obtain oil_and_gas leases from them resulted in ordinary_income or capital_gains from the sale of the mineral in place in concluding that the payments constituted ordinary_income the board_of_tax_appeals made the following statements the language of the lease does not comport with the term sale as that term appears to have been used in the provision dealing with gains from the sale of capital assets the proceeds of minerals and by minerals we include oil_and_gas obtained from mining operations constitute gross_income to the owner of the leased premises and this is true where the minerals are leased the result of an ordinary mining lease such as we have here is merely to transfer the cost of operations from the owner to the lessee the operation remains the same and the proceeds of the operation are divided between the lessee and lessor the portion of the minerals and amounts paid to the lessor pursuant to the lease usually being termed royalty emphasis supplied id pincite likewise in 35_tc_979 aff’d 346_f2d_377 5th cir cert_denied 382_us_892 the tax_court made the following comments regarding oil_and_gas royalties unlike rent it represents a division or sharing of the production or its proceeds gcm 1941_1_cb_214 such a royalty is gross_income taxable in the hands of the lessor upon which he is entitled to a reasonable allowance for depletion the lessee on the other hand does not include the lessor’s royalty in his own gross_income nor does he include the royalty in the gross_income_from_the_property upon which his own statutory depletion_allowance is based t c pincite this quoted language indicates that gross_income is split for purposes of both sec_61 and the computation of percentage_depletion at least where the royalty is based on a share of production or proceeds from its sale nevertheless the tax_court made this statement in setting forth a general framework for the taxation of oil_and_gas as part of its introductory discussion pertaining to a lessee’s proper tax treatment of bonuses paid to obtain oil_and_gas leases a conclusion regarding the issue of whether royalty payments constitute a splitting of gross_income for sec_61 purposes was not crucial to resolving those issues 287_us_551 involved two partnerships of which the taxpayer was a partner in which each partnership was a lessee under an oil_and_gas lease after the discovery of oil on the leased premises each partnership transferred some or all of postn-120638-07 its interests in the property that it leased to a different oil company in return for various consideration including cash and royalties in_kind the government contended that the partnerships had sold interests in the leases making the partnerships ineligible to claim depletion after the transfers the taxpayer countered that depletion should be allowed to the transferor if as consideration for the transfer the transferor retained an interest in the fruits of the land as they may be produced u s pincite the supreme court rejected the government’s position the court focused on the economic attributes of the taxpayer’s interests the language of the statute is broad enough to provide at least for every case in which the taxpayer has acquired by investment any interest in the oil in place and secures by any form of legal relationship income derived from the extraction of the oil to which he must look for a return of his capital t he lessor’s right to a depletion_allowance does not depend upon his retention of ownership or any other particular form of legal_interest in the mineral content of the land it is enough if by virtue of the leasing transaction he has retained a right to share in the oil produced if so he has an economic_interest in the oil in place which is depleted by production when the two lessees the partnerships transferred their operating rights to the two oil companies whether they became technical sublessors or not they retained by their stipulations for royalties an economic_interest in the oil in place identical with that of a lessor citations omitted thus throughout their changing relationships with respect to the properties the oil in the ground was a reservoir of capital_investment of the several parties all of whom the original lessors the two partnerships and their transferees were entitled to share in the oil produced production and sale of the oil would result in its depletion and also in a return of a capital_investment to the parties according to their respective interests several commentators have taken the position that the payment of oil_and_gas royalties results not only in a splitting of gross_income for percentage_depletion purposes but also a splitting of gross_income for sec_61 purposes at least where the royalty is paid in_kind or as a portion of the proceeds of sale see eg alexander j bruen et al federal income_taxation of oil_and_gas investments dollar_figure 2d ed wherein the authors make the following statement for federal_income_tax purposes each owner of each interest in an oil or gas deposit underlying a given tract of land is regarded as receiving his respective share of production and marketing it himself or as having it marketed for his account accordingly each owner includes in his gross_income the proceeds from the sale of his share of production and on such share of production each owner separately computes his depletion_allowance thus postn-120638-07 although the owner of the operating_interest may in the first instance come into physical possession of all the oil or gas produced from the tract and although he may sometimes market the shares for some of the owners of non-operating interests accounting to them merely for the proceeds he excludes from his gross_income the amount that he delivers or pays over in_kind or in money to the owners of the nonoperating interests thus all payments made by way of royalties by way of overriding royalties and in respect of net profits interests are excluded from the gross_income of the operating interests see also john s dzienkowski robert j peroni natural resource taxation principles and policie sec_71 the payor of the royalty does not include the portion of production used to discharge the royalty in gross_income_from_the_property for sec_61 or percentage_depletion purposes the analysis in the bruen treatise is based in part on 301_us_655 aff’g 86_f2d_954 5th cir in that case owners of oil_and_gas leases assigned their interests in such leases to the taxpayers in part for cash and notes in addition the assignors were entitled to a payment of dollar_figure only payable out of ¼ of the oil produced from the property if as and when produced the taxpayers had no personal liability to pay the dollar_figure which was to be paid directly to the assignors by the pipeline company or other purchaser of the oil as the oil was run the taxpayers did not include these amounts in their gross_income and did not claim percentage_depletion with regard to such amounts the service took the position that the amounts paid to the assignors to satisfy the dollar_figure obligation constituted the taxpayers’ gross_income the service’s theory was that the payments constituted consideration for the transfer of leasehold interests the ninth circuit disagreed whosesoever may be the technical title to the oil in the ground or that produced and saved until sold it is plain that the transferors have an economic_interest in both and a right to specific performance of the agreement to sell and pay over a fourth of the proceeds of oil produced looking to the whole instrument and noting especially that the proceeds of one fourth of the oil saved is never to be paid_by the buyer to the transferee-producer but is to be paid direct to the transferor and that the transferee owes no money debt but only the duty to sell the oil and submit to a division of the proceeds by the purchaser of the oil we think it clear that for taxing purposes this share of the proceeds received by the transferor is his income alone f 2d pincite the supreme court granted certiorari the court stated the issue as whether respondents’ gross_income should include moneys paid to assignors by purchasers of postn-120638-07 the oil u s pincite the court noted that the dollar_figure was payable out of oil only and did not constitute a personal obligation of the assignees and that the payments to the assignors were made directly to the assignors by the purchasers of the oil pursuant to terms of the assignment based on the terms of the assignment the supreme court concluded that the assignors intended to withhold from the grant to the taxpayers ¼ of the oil to be produced and saved in an amount sufficient to yield dollar_figure because the assignors were required to look to the extraction of the oil for the return on their investment based on palmer the court concluded that the assignors were entitled to percentage_depletion on the ¼ share payment made to them the supreme court concluded as follows as the assignors in this case would be entitled to an allowance for depletion in respect of the oil sold out of their share the income from that interest is not chargeable to the taxpayers it follows that the commissioner erred in including in their income the payments made by purchasers to assignors for their share of the oil d conclusions-splitting of gross_income or inventory cost id pincite we have found no authority directly on point that addresses the question of whether pursuant to an oil_and_gas lease there is a splitting of gross_income_from_the_property for sec_61 purposes between the lessor and lessee where resolution of that question proved crucial to the tax issue to be resolved as noted above the authorities that appear to be relevant to this question offer conflicting inferences royalties are not equivalent to production expense rents despite the various characterizations of royalties as analogous to rents we do not believe that a royalty payment primarily serves to compensate the lessor for the lessee’s use of its property rather the royalty payment primarily compensates the lessor for its property interest in the extracted resource irrespective of how that property interest may be characterized under state law where the obligation to pay royalties depends on production no royalties will be due absent such production irrespective of how much use the lessee makes of the lessor’s land consequently while the lessee’s use of the lessor’s land may be necessary to find and produce oil or gas such use is ancillary to royalty’s primary function that is to compensate the lessor for its interest in any oil or gas commercially produced although the court_of_appeals for the district of columbia may have been correct in mobil oil corp v federal power commission that royalty payments were not subject_to in thomas v perkins the court could have reached the same tax result by concluding that the payments at issue were includible in the taxpayers’ gross_income for sec_61 purposes but were deductible as royalty payments postn-120638-07 regulation by the fpc under the nga we disagree with the court’s conclusion that such payments are analogous to percentage rents paid_by a store operator to the owner of a shopping center the owner of a shopping center generally has no property interest save for perhaps a lien to secure the payment of the rent in the articles sold the shop operator generally pays the landlord a base rent plus a percentage of sales but there is no doubt that the shop operator is paying to use the shopping center owner’s property as a business premise although rents will be higher if sales are higher these higher rents reflect the value of that use rather than a sale of property by the shopping center owner in contrast for federal_income_tax purposes the royalty compensates the lessor for its interest in the extracted resource likewise the same distinction generally applies to percentage rents paid_by a farm tenant to the farm’s owner the tenant pays for_the_use_of the land to grow crops and the percentage rents reflect the relative value of that use granted where there is no base rent and rents are based solely on a percentage of crop sales a complete crop failure like a failure to find oil or gas in quantities justifying commercial production results in no payment obligation however where a liability to pay rents or royalties does arise in the case of oil or gas the lessor has an existing property interest in the resource when the lease is entered into whereas the farm owner has no existing property interest in crops that have not yet been created of course pursuant to the lease the landowner might become the actual owner of a portion of the crops grown however in that case there might be a splitting of gross_income between the farmer and the landowner finally we note that where the courts have analogized royalties to rentals the primary issue before the courts was whether the income at issue constituted gain from the sale of the land or ordinary_income income from the extracted resource which has been considered to be from the fruits of the land is considered to be one of the income incidents of the land as is rental from the use of the land in analogizing the royalties to rentals the courts were primarily interested in establishing that royalty income like the operator’s income from the sale of the extracted resource constituted ordinary_income we do not think that the courts’ conclusions require treating royalties as ordinary rentals for all purposes consequently we conclude that the damages for underpaid lease oil royalties at issue in this case do not constitute costs of producing the oil did taxpayer puchase the royalty oil even if royalties do not constitute one of the lessee’s costs of producing the oil royalties may still be treated as a lessee inventory cost if it is appropriate to treat the royalty as payment by the lessee to acquire the lessor’s share of the oil for example irrespective of the type of royalty clause if the lessee also refines the oil into finished products for sale the royalties paid constitute part of the lessee’s cost of acquiring a raw material crude_oil for refinement into finished products in such a case the lessee would be the purchaser of the lessor’s share of the crude_oil postn-120638-07 if the crude_oil is sold to a third party the analysis becomes more complicated for federal_income_tax purposes both lessee and lessor are considered to have a property interest in the extracted resource whether provided for explicitly in the lease or pursuant to the implied covenant to market the lessee generally must make a good_faith effort to market the extracted resource under reasonable terms nevertheless these obligations on the lessee do not require a finding that the payment of royalties where the crude_oil is sold to a third party always results in a splitting of gross_income between lessor and lessee there may be significant differences among lease royalty clauses the three primary classifications of interest are royalties paid in_kind royalties based on the actual proceeds of sale proceeds leases and royalties based on the market_value of the oil market_value leases if royalties are paid in_kind there is a physical division of the extracted oil between the parties and the lessor assumes all the benefits_and_burdens_of_ownership regarding its share upon receipt if the lessor sells its royalty share of the oil the gross_income derived from such sales belongs to the lessor for all federal_income_tax purposes in this case the lessee incurs no inventory cost that is cost of acquiring the lessor’s share of the oil for proceeds or market_value royalty leases the benefits and burdens analysis becomes more complicated whether lessee assumed enough benefits and burdens with regard to the royalty oil to cause that oil to be treated as sold by the lessor to the lessee for federal_income_tax purposes constitutes a question of fact which must be ascertained from the intention of the parties as evidenced by the written agreements read in light of the attending facts and circumstances see 24_tc_1124 aff’d 241_f2d_288 9th cir in determining whether there has been a sale of property by one party to another courts have examined various factors including but not limited to whether legal_title passes whether the right to possession and control is vested in the purported purchaser which party bears the risk of loss or damage to the property whether the contract creates a present obligation on the purchaser to make payments whether the purported purchaser acquires an equity in the property and which party receives the profits from the sale of the property see 77_tc_1221 likewise whether or not a party assumes the credit risk associated with the property constitutes a factor in determining whether that party has purchased the property see eg in re golden plan of california inc 829_f2d_705 9th cir where party purportedly purchasing notes assumed risk that obligors would not pay on notes this factor contributed toward characterization as purchase rather than a loan secured_by an unperfected security_interest in the notes royalties may also be payable on net_proceeds that is gross_proceeds less the cost of transporting the extracted resource to market to simplify the discussion unless specifically stated otherwise the term proceeds lease is to be understood as referring to leases requiring the payment of royalties on either the gross_proceeds or net_proceeds from the sale of the extracted resource postn-120638-07 before conducting a benefits and burdens analysis for the leases in this case we must first consider the effect of the supreme court’s decision in thomas v perkins the supreme court did not need to address the sec_61 gross_income question in that case to determine if the payments at issue were for the transfer of leases or were ordinary_income subject_to depletion in the hands of the assignors nevertheless the actual holding in that case is a gross_income holding likewise although the fact pattern in thomas v perkins involved a production_payment rather than a pure royalty we believe the pertinent facts in that case are close enough to a pure royalty to make the court’s conclusions applicable to royalty clauses in thomas v perkins in essence the assignors were entitled to a ¼ royalty limited to a total of dollar_figure the court concluded that no part of that royalty was includible in the taxpayers’ the assignees’ gross_income there is no reasonable basis to conclude that the court’s conclusion on the gross_income issue would have been different if the ¼ royalty interest had been for the life of the lease rather than being limited to dollar_figure we recognize that in thomas v perkins the purchasers of the oil made payments directly to the assignors pursuant to terms of the assignment ultimately the obligation to pay royalties depends on the terms of the lease and the variance in these terms is limited only by the imagination of the drafters however we view thomas v perkins as establishing a presumption that if royalty oil is sold to an independent third party pursuant to a proceeds lease the proceeds from such sales only constitute the sec_61 gross_income of the lessor the instant case involves a modified form of market_value lease because royalties paid pursuant to proceeds leases involve a splitting of gross_income for sec_61 purposes to determine if royalties paid pursuant to a market_value lease result in the incurrence of an inventory cost or a sec_61 splitting of gross_income benefits_and_burdens_of_ownership common to both types of leases should be disregarded we have found only two categories of benefits_and_burdens_of_ownership that differentiate proceeds leases from market_value leases with regard to royalty oil credit risk and price risk and benefit credit risk the royalty clause in sondral v placid oil co 23_f3d_1341 8th cir required the lessee to pay a royalty to the lessors equal to a percentage of the proceeds received for gas sold from each well where gas only was found10 the lessee sold the extracted wet gas to a processor after processing a utility company purchased the processed gas the lease also provided for royalty based on market_value at the well of gas used off the premises in starting its analysis the eighth circuit stated that t he crux of this dispute is whether the ‘proceeds’ clause or the ‘market value’ clause applied to the gas prior to analyzing the application of the proceeds clause the court rejected the lessors’ argument that the market_value royalty clause applied to the gas had the court concluded that the market_value clause applied it would have found the lessee to be liable for royalty on the market_value of the gas placed in storage prior to its actual sale postn-120638-07 from the processor pursuant to a gas purchase contract pursuant to its agreement with the lessee the processor paid the lessee percent of the proceeds received from gas sales less processing and fuel costs net_proceeds the lessee paid royalty to the lessors based on a percentage of these net_proceeds when the market_value of natural_gas fell the utility company defaulted on its payment obligations under the gas purchase contract gas not paid for was placed in storage to the credit of the lessee the lessee eventually resold this gas for less money than it would have brought had the utility company not defaulted on its payment obligation the lessors objected to being paid royalties based on the proceeds received from the sale at the lower resell price they argued that for purposes of the royalty clause proceeds included not just cash paid to the lessee but the credit the processor gave the lessee for the gas placed in storage the eighth circuit disagreed although recognizing that in a proper case proceeds might not be limited to cash the court concluded that the credit given to the lessee simply amounted to a bookkeeping entry whereby the processor indicated that it had received the stored gas from the lessee but had not yet paid for it such a credit did not constitute proceeds for purposes of the royalty clause consequently in sondral both the lessee and the lessors bore the loss arising from the utility company’s failure to pay likewise although not technically a royalty case calpine producer services v wiser oil co s w 3d tex ct app supports the position that where one party is obligated to pay another party an amount based on the proceeds received from the sale of property both parties bear the risk that the purchaser of the property will fail to pay for it in calpine a party owning or controlling natural_gas produced from certain properties the producer entered into a contract with another party the reseller pursuant to the contract the reseller obtained the sole and exclusive right to purchase the gas from the producer as consideration for such purchases the reseller agreed to pay the producer a percentage of the proceeds received by the reseller in reselling the gas the reseller sold some of the producer’s gas to enron which subsequently filed for bankruptcy before paying for it only a portion of the debt arising from the gas sale to enron was satisfied a portion of the contract between the producer and reseller directed that the amount of each payment to the producer be determined by multiplying a percentage reduced as the volume of gas sold increased to the amount of money received by the reseller from the third-party purchaser for the gas sold the texas court concluded that the reseller had no obligation to pay the producer for gas not paid for by enron if a lessee has obligated itself to pay royalties based on the value of the extracted resource provided that such value can be established there appears to be no argument for releasing the lessee from this obligation if the party to which it sells the extracted resource fails to pay for it on the other hand based on the above authorities we conclude that if a lease obligates the lessee to pay a royalty based on a percentage of the proceeds received from the sale of the oil or gas the lessor bears the risk that the postn-120638-07 purchaser will fail to pay for the royalty portion of the oil or gas sold consequently the lessee’s bearing of the credit risk with regard to the royalty portion of the oil sold to third parties constitutes a burden of ownership that differentiates market_value royalty clauses from proceeds royalty clauses price risk and benefit for crude_oil sold to third parties the ability to retain the proceeds from such sales constitutes a benefit of ownership if a lease requires the lessee to turn over the proceeds from the sale of royalty oil to the lessor the lessee derives no economic benefit and suffers no economic detriment based on the price at which the royalty oil is sold this is true regardless of whether the relationship between lessee and lessor is that of agent and principal or of debtor and creditor on the other hand as exemplified by several of the market_value gas royalty cases if the lease requires royalties based on the value of the extracted resource the values for royalty computation purposes may differ from the amounts for which the extracted resource is actually sold or could be sold in such a case the lessee may benefit from selling the royalty oil at prices in excess of its royalty value but also assumes the risk of being required to pay royalties based on values that exceed the actual sales prices consequently if royalties are based on the value of the extracted resource we believe there should be a rebuttable_presumption that the lessee assumes enough of the benefits_and_burdens_of_ownership regarding the royalty portion of the extracted resource to treat the lessee as the owner of that portion for federal_income_tax purposes thus royalties paid_by the lessee under market_value royalty clauses should be presumed to constitute an inventory cost in a market_value lease the lessee may sell the extracted resource in the same type of transactions that are considered in computing the value of the resource in such a case the proceeds derived from the sales may approximate the value of the resource sold one might argue that in this situation royalties paid pursuant to the market_value lease should be treated the same as royalties paid pursuant to a proceeds lease however in a market_value lease the lessee without breaching its contract with the lessor has the right to sell the extracted resource in transactions other than the transactions from which the value of the resource is determined it is this right which distinguishes a market_value lease from a proceeds lease nevertheless in evaluating the lessee’s ability to sell the extracted resource for amounts differing from its royalty value unavoidable realities of the marketplace should be taken into account for example if a lease requires royalties based on the value of oil produced but for the period in question all of the oil may only be sold at regulated ceiling prices as a practical matter the lessee could not derive any benefit from the royalty oil sold the lessee’s legal right to sell the oil at prices lower than the regulated prices an economically irrational choice should be disregarded despite the lease’s postn-120638-07 call for royalties based on value the imposition of ceiling prices ensures that in paying royalties the lessee will simply turn over the proceeds from the royalty oil’s sale less allowable expenses to the lessor under these circumstances the market_value lease has effectively been converted into a proceeds lease and should be treated as such for royalty characterization purposes although the settlement agreement in the instant case provides royalty settlement values for each month at issue for each producing area it fails to specify how those values were determined consequently further factual development will be required regarding how those values were calculated to determine if taxpayer’s payment of royalties pursuant to the settlement agreement constituted an inventory cost or a disgorgement of gross_income although it requires some speculation on our part we will attempt to provide some guidance on the conclusions to be reached based on what we anticipate may have been the methods for calculating the royalty settlement values determination of royalty values requires a two-step process first it is necessary to determine the per barrel value of the oil at its delivery point destination value second costs of getting that oil hereinafter referred to as transportation costs to market must be subtracted from the destination value to determine the royalty value according to the litigation documents submitted lessor asserted that royalty values should be determined based on the following methodology first destination values should be based on actual prices paid in actual transaction sec_11 in the actual markets in which the royalty oil was sold second lessor asserted that destination values should be based on the average market level for the period during which a particular month’s production would reach a particular destination market to reduce the destination value to a royalty settlement value lessor contended that it was proper to deduct the weighted average transportation costs per barrel incurred by all lessees marketing lease oil in each destination market because substantial amounts of lease oil were refined by the producers of that oil or their affiliates we anticipate that royalty values were determined by reference to arms- length sales to unrelated third parties if you discover that taxpayer’s royalty settlement values were determined based solely on taxpayer’s actual sales to unrelated third parties and taxpayer’s actual costs of transporting the oil to market taxpayer’s damages for underpaid royalties should be treated as a disgorgement of gross_income rather than an inventory cost although the leases at issue provide for royalty based on value a strong argument may be made that the price paragraph established a net the submitted litigation documents do not specify the relevant characteristics that these actual transactions would have to satisfy to be taken into account in determining royalty values for example it is not clear whether all sales contracts for a particular month’s production which might include forward contracts entered into months earlier would be taken into account in determining destination values or whether only contracts entered into after production would be taken into account likewise it is not clear if sales of lease oil between the producing parties would be accorded special treatment because of the potential for price manipulation for example a spinning transaction in which reciprocal sales of oil are made between parties at artificially low prices postn-120638-07 proceeds floor on the royalty base in light of the long-standing disagreement between taxpayer and lessor regarding royalty computation it would not be surprising to find the settlement values based on net_proceeds you may determine that taxpayer’s royalty settlement values were determined based solely on taxpayer’s actual sales to third parties but based on the weighted-average transportation costs of all lessees marketing lease oil to the particular market for the period at issue this is a difficult situation because the settlement value determined reflects neither an average market_value of all the oil sold nor the actual net_proceeds realized by taxpayer from its sales however provided that the weighted average transportation costs of all lessees marketing lease oil appears to reasonably approximate taxpayer’s actual transportation costs for the period we would treat damages for underpaid royalties in this case as a disgorgement of gross_income rather than an inventory cost on the other hand if you determine that taxpayer’s royalty settlement values were determined with reference to the weighted average price of lease oil sold by all lessees marketing such production to a particular market for a particular period taxpayer’s damages for underpaid royalties for that period should be treated as an additional inventory cost finally if you are unable to determine the theory upon which the royalty settlement amounts were determined the settlement values must be assumed to be based on a compromise with regard to the proper value of the oil in such a case damages for underpaid royalties should be treated as an additional inventory cost part ii application of sec_1341 to inventory costs to the extent the royalty payments at issue constitute additional inventory costs such costs do not qualify for the tax benefits of sec_1341 for several reasons a the item to qualify for the tax benefits of sec_1341 pursuant to sec_1341 taxpayer must have included an item in gross_income for a prior taxable_year or years because it appeared that the taxpayer had an unrestricted right to the item service position is that sec_1341 applies only to items of gross_income subject_to the common_law claim_of_right_doctrine ie total receipts or gross_income as defined in sec_1_61-1 taxpayer may satisfy the requirements of sec_1341 only if the gross_income referred to in that section means gross_income as defined in sec_1_61-3 net taxable_income the service reads the statutory language’s reference to inclusion taxpayer must have included an item in gross_income as an indication that sec_1341 applies to all items includible in income essentially total receipts not to income reduced by cost_of_goods_sold cogs the case law is nearly unanimous with the exception of pennzoil-quaker state co v united_states fed cl government appeal pending fed cir and 389_fsupp2d_692 as defining gross postn-120638-07 income for sec_1341 purposes as total receipts within the meaning of sec_1_61-1 pennzoil involved underpayments for crude_oil reynolds involved the incurrence of environmental remediation expenses some taxpayers have argued that the incurrence of expenses that if had they been incurred in prior taxable years would have been included in inventory costs recoverable through cogs means they included an item in gross_income under an apparent claim of right within the meaning of sec_1341 these taxpayers equate their subsequent payments of additional cogs with the repayment of items that they included in income in earlier years to convert cogs expenditures into receipts eligible for sec_1341 treatment the taxpayers substitute the definition of net taxable_income of a business for the definition of total income or gross_receipts contemplated in sec_1341 in pennzoil interpreting the remedial scope of sec_1341 very broadly the court of federal claims agreed with this position we think that the court misapprehended the purpose of sec_1341 and seriously misinterpreted the legal authority mandating the government’s position the court’s legal errors were as follows sec_1341 allows a recalculation only for the return of income items not for subsequent adjustments to net taxable_income the court of federal claims’ fundamental error was applying the net taxable_income concept of sec_1_61-3 to sec_1341 that definition serves a very specific and limited purpose to ensure that businesses are not taxed on their gross_receipts sec_1341 has a very different purpose ie recomputing income when a taxpayer later returns or restores an item_of_income received in a previous year sec_1341 allows a recomputation for the return of an item_of_gross_income defined in sec_1_61-1 sec_1341 is not applicable to adjustments of net taxable_income under sec_1_61-3 the internal_revenue_code taxes all items of income unless specifically excluded from the definition of income or otherwise excepted from taxation sec_61 implements this broad policy of inclusion by defining gross_income as all income from whatever source derived the courts have unequivocally embraced the all-inclusive definition of gross_income embodied in sec_61 the supreme court has instructed other courts to apply this broad definition of income 348_us_426 sec_1_61-1 adopts this broad definition of gross_income when it states that the code taxes all income realized in any form whether in money property or services emphasis added for individuals that means gross_receipts however a business is not taxable on all its receipts because a business does not realize that gross amount a business realizes income on its gain gross_receipts or sales less the costs of producing that income or cogs ie net taxable_income postn-120638-07 sec_1_61-3 simply reiterates that fundamental economic principle in a manufacturing merchandising or mining business ‘gross income’ means the total sales less the cost_of_goods_sold plus any income from investments and from incidental or outside operations or sources that definition means net taxable_income despite the regulation’s unfortunate use of the phrase gross_income that has a much broader meaning in other contexts to obtain the benefits of a sec_1341 recomputation taxpayers have conflated the different meanings of the term gross_income in sec_1_61-1 and sec_3 they have argued that the term gross_income appearing in sec_1341 must include the net taxable_income concept because both sec_1_61-3 and sec_1341 use the same term gross_income the law and the overwhelming authority are otherwise as used in sec_1341 items included in gross_income means total or gross_receipts defined in sec_1_61-1 not net taxable_income defined in sec_1_61-3 pennzoil and reynold sec_12 are the only exceptions in the long line of cases adopting the gross_receipts concept see north american oil consolidated v burnett and its progeny supra see also 394_us_678 nevertheless it is clear that congress did not intend to tamper with the underlying claim-of-right doctrine it only provided an alternative for certain cases in which the new approach favored the taxpayer 149_f3d_805 8th cir legislative_history is replete with references to repayment restoration and restitution s rep no 83d cong 2d sess h_r rep no 83d cong 2d sess sec_1_1341-1 the service’s position is thoroughly consistent with the case precedent and legislative intent revrul_72_28 1972_1_cb_269 holds that claim_of_right_doctrine applies only to gross_receipts the revenue_ruling concluded that a public utility’s cogs is ignored in determining whether payments from customers had been included in gross_income for sec_1341 purposes revrul_2004_17 2004_1_cb_516 concluded that environmental remediation payments similar to those in reynolds were not income or proceeds from sales but were subsequent adjustments to the taxpayer’s costs of production therefore the payments were not items included in income for sec_1341 purposes sec_1341 does not apply to expenditures to the extent the underpaid royalty damages taxpayer paid constitute additional inventory costs the amounts that taxpayer paid to lessor not customers were not items included in taxpayer’s income in an economic sense or for purposes of sec_1341 rather the payments were merely expenditures used to compute taxpayer’s net taxable_income any cost subtracted from gross_income to compute net taxable_income the reynolds court found that reynolds did not restore income to its customers even under pennzoil’s definition of gross_income when it incurred the environmental remediation expenses that were the subject of that litigation f_supp 2d pincite postn-120638-07 is an expenditure an expenditure is definitionally an outlay not an item_of_income see 357_us_28 in which the supreme court held that a taxpayer who overstated its cogs had not omit ted from gross_income an amount properly includible therein for purposes of determining whether the service had additional time to assess taxes in colony the court held that the statute is limited to situations in which specific receipts or accruals of income items are left out of the computation of gross_income u s pincite emphasis added colony’s overstatement of its cogs to compute net taxable_income under treas reg a did not result in the omission of an item from gross_income for purposes of extending the normal assessment_period the inverse is also true by understating cogs a taxpayer did not include any item in gross_income the payments that taxpayer realized from sales to its customers were the items that it included in gross_income taxpayer’s subtraction of its cogs paid to its suppliers from those items of income did not constitute the return of income items to the payers customers taxpayer did not return any items of income held under a claim of right within the contemplation of sec_1341 the court of federal claims’ rationale in pennzoil is puzzling the court seemed to lump purchases from the taxpayer’s suppliers with sales to the taxpayer’s customers into a single transaction we have great difficulty understanding how a taxpayer can repay or ‘restore’ sales proceeds to customers by paying cogs to suppliers unrelated to the customers who never bought anything from the taxpayer in reynolds metals co v united_states the court declined to follow the pennzoil court’s shaky speculation as to how production cost payments could be returns or restorations of income items eligible for sec_1341 treatment see f_supp 2d pincite the reynolds court correctly concluded that reynolds’ environmental remediation costs were not returns of income items received in earlier years and thus did not qualify for sec_1341 treatment accord 406_fsupp2d_580 w d pa taxpayer appeal pending 3d cir b cost_of_goods_sold is not a deduction sec_1341 contains a separate requirement for sec_1341 relief that section requires the taxpayer to be entitled to a deduction in the current_year for the amount of income it repays or restores in the latter year if the damages for underpaid royalties constitute an additional inventory cost taxpayer fails to meet this condition sec_1341 applies to the return of items in a later year if the return would have otherwise been deductible under the code in the later year sec_1341 does not itself make an item deductible 244_fsupp_135 m d tenn aff’d 271_f2d_832 6th cir 863_f2d_417 5th cir 114_tc_570 aff’d 271_f3d_740 8th cir see also treas reg postn-120638-07 a therefore to qualify for sec_1341 treatment taxpayer must be entitled to deduct the settlement payments it made for underpaid royalties the deductibility or other tax treatment of payments made in litigation flows from the character of the underlying claim see 344_us_6 taxpayers incurred capital_loss from a capital_transaction 394_us_678 any deduction for repayment of natural_gas had to be reduced by depletion_allowance taxpayer took upon receipt of income in settling the suit filed by lessor if the royalties are inventory costs taxpayer agreed to pay additional_amounts for its previous purchases of crude_oil that taxpayer processed held in inventory and resold to customers in the ordinary course of its business such payments were inventory costs both under sec_263a to the extent applicable and sec_471 as in effect for pre-263a years see sec_263a sec_1_263a-1 sec_1_471-11 and b inventory costs are recovered only through adjustments to cogs see sec_1_263a-1 when a business computes its net taxable_income by subtracting cogs from gross_receipts the adjustments are not deductions see eg 630_f2d_670 9th cir sec_162 prohibition on deducting illegal payments did not preclude taxpayer from subtracting the cost of extra liquor shipped to its customers in violation of state law from gross_receipts the extra liquor costs were additional cogs not a deduction 65_tc_422 aff’d f 2d 5th cir mitigation provisions do not apply where taxpayer receives double tax_benefit from deducting an item twice in computing taxable_income there was no double deduction when one adjustment was cogs because cogs is not a deduction consequently if the royalty payments constitute additional inventory costs such payments do not constitute deductions as required by sec_1341 and cannot qualify for the tax benefits of sec_1341 c inventory rule assuming that the payment of damages for underpaid royalties constitute additional inventory costs even if taxpayer did satisfy all of the requirements of sec_1341 - the inventory rule_of sec_1341 would preclude the tax benefits of sec_1341 to such payments with an exception not relevant here this rule denies the tax benefits of sec_1341 to any deduction allowable with respect to an item which was included in gross_income by reason of the sale_or_other_disposition of stock_in_trade inventory or property_held_primarily_for_sale to customers in the ordinary course of business applying the inventory rule requires determining which deductions are allowable with respect to an item which was included in gross_income by reason of the sale of inventory in this context sec_1_1341-1 interprets with respect to as postn-120638-07 meaning attributable to it follows that the deduction must be for an amount previously included in income attributable to or generated by the sale of an inventory_item in this case taxpayer recognized gross_income from the sale of inventory namely oil taxpayer now has a legal_obligation for underpaid royalties owed to the lessor for oil sold in prior years if it is determined that the damages for underpaid royalties is an inventory cost and that taxpayer is entitled to a deduction for the damages then the deduction should be treated as allowable with respect to an item that was included in gross_income by reason of the sale of inventory inventory costs as a cost_of_goods_sold cogs is essential to the determination of gross_income under sec_1_61-3 taxpayer had already engaged in the transaction giving rise to a legal liability for underpaid royalties when this income was recognized therefore the obligation to pay additional royalties and the resulting deduction is directly related to the inclusion of the item in gross_income accordingly assuming the taxpayer was entitled to a deduction for underpaid royalties that would have constituted an inventory cost if paid when originally due the inventory rule would disqualify that deduction for the tax benefits of sec_1341 part iii sales of lease oil to other members of the consolidated_group production companies in the taxpayer’s consolidated_group may have sold crude lease oil to other members of the group for example the sale by a production company within the group to a refiner within the group this raises the question of whether such sales should be characterized the same as independent sales to third parties for characterization of the royalties relating to such oil or whether the separate corporate entities should be disregarded for this purpose in contrast to the current consolidated_return_regulations which generally attempt to characterize transactions between members of a consolidated_group as if the group members were divisions of the same corporation13 the consolidated_return_regulations applying to the taxable years covered by the settlement period took a different approach these regulations generally determined the character and source of any deferred gain_or_loss attributable to a deferred_intercompany_transaction at the time of the transaction by treating the transaction as if it had not occurred during a consolidated_return_year sec_1_1502-13 in other words character and source were generally determined as if the transaction occurred between unrelated entities consequently if a producing company within taxpayer’s consolidated_group sold lease oil to another member of the group for example a transportation company or a refiner such a sale would be treated for royalty characterization purposes the same as if were to an independent third party case development hazards and other considerations see sec_1_1502-13 postn-120638-07 this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call -------------------- if you have any further questions
